UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 99-4393

MARK LEWIS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Florence.
Cameron McGowan Currie, District Judge.
(CR-97-354)

Submitted: January 18, 2000

Decided: February 8, 2000

Before WILKINS and LUTTIG, Circuit Judges,
and HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Reynolds Williams, WILLCOX, BUYCK & WILLIAMS, P.A., Flor-
ence, South Carolina, for Appellant. Alfred W. Bethea, OFFICE OF
THE UNITED STATES ATTORNEY, Florence, South Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mark Lewis appeals the district court's revocation of his super-
vised release term and its imposition of a thirty-month prison sen-
tence, based on Lewis' violation of the terms and conditions of his
supervised release. Lewis' attorney has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), claiming that the dis-
trict court abused its discretion by revoking Lewis' supervised release
and that the district court failed to provide a written statement of the
evidence on which it relied in revoking Lewis' supervised release, but
concluding that there are no meritorious issues for appeal. Lewis filed
a supplemental pro se brief arguing that the district court erred by
admitting an unauthenticated videotape and in permitting the testi-
mony of a police officer who did not actually view the drug transac-
tion recorded on the tape. Lewis further charged that there was
insufficient evidence to support the revocation, his counsel rendered
ineffective assistance by filing an Anders brief, and the identification
procedures used by the Government were unconstitutionally sugges-
tive. Finding no error, we affirm.

Lewis was convicted in 1996 of bank fraud and sentenced to six
months of imprisonment followed by five years of supervised release.
In 1997, Lewis violated the terms and conditions of his supervised
release and was sentenced to one year of imprisonment followed by
three years of supervised release. Lewis began his second term of
supervised release on May 13, 1998.

In March of 1999, Lewis was arrested for distribution of crack
cocaine and distribution of a controlled substance in proximity to a
school. After Lewis' arrest, the district court held a supervised release
revocation hearing. Lewis denied that he had violated the terms of his
supervised release. The Government presented the testimony of Flor-
ence County Sheriff Deputy Williams who stated that on January 14,

                     2
1999, he conducted a controlled buy of crack cocaine, which was
recorded on videotape. The Government then presented the testimony
of Officer Rouse of the Marion County Combined Drug Unit who
stated that he supervised Williams' transaction, listening to a contem-
poraneous audio transmission and later viewing the videotape
recorded at the scene.

Rouse testified that Lewis was the individual on the videotape of
the controlled buy. Moreover, Lewis' supervising probation officer
testified that she also could identify Lewis from the videotape of the
drug transaction. Finally, the Government presented a report from the
South Carolina Law Enforcement Division Forensic Service Lab indi-
cating that the substance sold to Williams was crack cocaine.

Based on this evidence, the district court found that Lewis violated
his supervised release by distributing crack cocaine--a Grade A
violation--with a guideline range of twenty-four to thirty months.
The district court sentenced Lewis to thirty months imprisonment and
declined to impose a term of supervised release. Lewis appeals.

This court reviews the district court's decision to revoke a defen-
dant's supervised release for an abuse of discretion. See United States
v. Copley, 978 F.2d 829, 831 (4th Cir. 1992). The district court need
only find a violation of a condition of supervised release by a prepon-
derance of the evidence. See 18 U.S.C.A.§ 3583(e)(3) (West 1994 &
Supp. 1999). Revocation of supervised release is mandatory if the
defendant unlawfully possesses a controlled substance. See 18
U.S.C.A. § 3583(g) (West 1994 & Supp. 1999). Because the evidence
was sufficient to establish that Lewis distributed crack cocaine, we
find no abuse of discretion in the district court's decision to revoke
his supervised release.

Due process requires that the final revocation hearing include a
written statement by the factfinder as to the evidence on which it
relied and the reasons for revocation. See Morrissey v. Brewer, 408
U.S. 471, 488-89 (1972). This requirement of a "written statement"
can be met by a transcript of an oral finding "when the transcript and
record compiled before the trial judge enable the reviewing court to
determine the basis of the trial court's decision." Copley, 978 F.2d at
831. In the case before us, the court's recitation of the evidence on

                    3
which it relied to find a violation may not be a"model for satisfaction
of this due process rule," id. at 832, but it is sufficient.

In his supplemental pro se brief, Lewis contends that the district
court erred by admitting into evidence the unauthenticated videotape
of the controlled buy. However, a revocation hearing is an informal
proceeding to which the rules of evidence do not apply. See Fed. R.
Evid. 1101(d)(3); United States v. Armstrong, 187 F.3d 392, 394 (4th
Cir. 1999). Lewis also argues that the district court erred by admitting
the testimony of Rouse, who did not actually witness the drug transac-
tion. Because Rouse testified without objection from the defense, our
review of the court's decision to admit and consider Rouse's testi-
mony is for plain error. See Fed. R. Crim. P. 52(b); United States v.
Olano, 507 U.S. 725, 731-32 (1993). Rouse's knowledge of the con-
trolled buy through the audio transmitted from Williams' car during
the transaction and subsequent viewing of the videotape was suffi-
ciently reliable that we do not find plain error in permitting the testi-
mony.

Lewis next claims that his counsel rendered ineffective assistance
when he filed an Anders brief rather than arguing on appeal that
Lewis' constitutional rights had been violated. Ineffective assistance
of counsel claims are not properly raised on direct appeal unless it
"conclusively appears" from the record that defense counsel did not
provide effective representation. See United States v. Williams, 977
F.2d 866, 871 (4th Cir. 1992). Ineffective assistance is not apparent
from the record in this case.

Finally, Lewis claims that his identification by Government wit-
nesses as a seller of drugs was tainted by suggestive identification tac-
tics employed by the Government and Lewis' appearance in court.
The record does not support Lewis' claims. Rouse testified that no
photo array or line-up was conducted; Lewis was identified solely
from the videotape of the drug transaction. Furthermore, in determin-
ing that Lewis sold crack cocaine to Williams, the trial court relied
on its own observations of the videotape in addition to the testimony
of Lewis' probation officer and Rouse.

Pursuant to Anders, this court has reviewed the record for potential
error and has found none. Therefore, we affirm the district court's

                     4
order revoking Lewis' supervised release and imposing a thirty-month
sentence. In his brief, counsel requests that he be permitted to with-
draw from the representation of Lewis. We deny counsel's request to
withdraw at this time. This court requires that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move this court for leave to withdraw from repre-
sentation. Counsel's motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

AFFIRMED

                    5